Citation Nr: 0315700	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-18 723	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability (other than the already service-connected 
cognitive disorder).  

2.  Entitlement to service connection for disability 
manifested by numbness of the extremities.

3.  Entitlement to service connection for disability 
manifested by nosebleeds.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active duty service from November 1982 to 
November 1985, and from January to May 1991.  He served in 
the Southwest Asia Theater of Operations from January 23 to 
April 28, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  In connection with his appeal the veteran has 
testified at hearings before an RO Hearing Officer and before 
the undersigned sitting in Reno, Nevada; transcripts of those 
hearings are associated with the claims file.

The issues of entitlement to service connection for service 
connection for psychiatric disability and for disability 
manifested by nosebleeds are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran does not have a chronic disability manifested 
by numbness in the extremities.


CONCLUSION OF LAW

No disability manifested by numbness of the extremities was 
incurred in or aggravated by active military service and its 
incurrence or aggravation therein may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the claim decided herein was most recently considered by the 
RO.  The record reflects that through the statement of the 
case, supplements thereto, and letters from the RO to the 
veteran, particularly letters dated in February 2000; 
September 2001; July, August and September 2002; and April 
2003; the veteran has been informed of the VCAA, the evidence 
and information necessary to substantiate his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence, and the 
evidence that VA has obtained on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant to the duty to assist, the claims file contains the 
veteran's service medical records and all available post-
service records pertinent to the veteran's claim.  As such, 
the Board finds the current evidence to be sufficient for 
adjudication purposes and in substantial compliance with its 
January 2000 remand request.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board has determined that VA 
examination to determine whether the veteran currently has a 
disability manifested by numbness in the extremities is not 
indicated because there is no reasonable possibility that 
such an examination would substantiate the claim.  In this 
regard the Board notes that the record already contains 
medical evidence reflecting treatment and evaluation of the 
veteran on a number of occasions during and subsequent to 
service and no objective evidence of this claimed disability 
is contained in any of the medical or other evidence of 
record.  Neither the veteran nor his representative has 
identified any other evidence or information which could be 
obtained to substantiate that claim.  In fact, in April 2003, 
the veteran's representative indicated that the veteran 
waived the 60-day period subsequent to issuance of the last 
supplemental statement of the case in which to submit 
additional evidence or argument.  The Board is also unaware 
of any additional evidence or information that could be 
obtained to substantiate the claim.  Accordingly, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted on a presumptive basis to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records document no complaint or finding of 
numbness of any extremity.  A VA outpatient record dated in 
December 1996 indicates that the veteran reported a history 
of headaches since 1991, stated to be accompanied by tingling 
in his hands and numbness in his face.  A VA record of 
Persian Gulf examination dated in April 1997 reflects, 
however, that the veteran's extremities and spine were 
evaluated as normal.  There was note only of complaints of 
musculoskeletal stiffness.  No diagnosis pertinent to the 
extremities was offered.  Additionally, VA records dated in 
May 1997 note that no neurologic defects were found in 
connection with neurologic evaluation of the veteran's 
headache and associated complaints. 

Finally, the Board notes that in January 1998, the veteran 
presented for VA neurologic and general medical examinations.  
At the time of the general medical examination the veteran's 
complaints included headaches, difficulty concentrating and 
occasional numbness of the hands and feet.  Despite such 
complaints, the general medical examiner noted that the 
veteran walked with a normal gait, had full control over his 
muscles, seemed to have no joint problems, and had normal 
deep tendon reflexes.  The general medical examiner offered 
no diagnosis pertinent to the extremities.  The VA neurologic 
examiner focused on the veteran's headache complaints; the 
impression was migraine headache activity with memory loss.  
Consistent with the remaining medical evidence of record, 
that examiner did not identify any disability affecting the 
extremities.  

The Board recognizes that at the time of his personal 
hearings before an RO Hearing Officer and before the 
undersigned, the veteran has generally asserted the existence 
of symptoms to include numbness in the extremities since 
service.  While the veteran is competent to make this 
assertion, he is not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since no medical examiner 
in or since service has linked these complaints to any 
diagnosis, service connection is not warranted for this 
claimed disability on a direct basis.

With respect to whether service connection is warranted on a 
presumptive basis, the Board notes that the veteran has 
submitted no objective evidence of this claimed disability 
and no objective indication of this claimed disability has 
been found on any of the service or post-service evaluations 
of the veteran.  Therefore, service connection is not 
warranted on a presumptive basis.  

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable to the 
veteran's claim.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for disability manifested 
by numbness of the extremities is denied.


REMAND

In its January 2000 remand, the Board instructed the RO to 
schedule the veteran for a VA examination to determine 
whether the veteran's complaints of nosebleeds could be 
attributed to any known clinical diagnosis and, if so, 
whether the  diagnosed disorder had its onset in service or 
was otherwise causally related to his active service.  The 
requested examination was performed.  The examiner diagnosed 
recurrent and frequent epistaxis and expressed her opinion 
that the disorder was probably due to dehydration in the area 
of the Kiesselbach's plexus.  Unfortunately, the examiner did 
not provide an opinion concerning whether the diagnosed 
disorder is related to the veteran's military service.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Furthermore, VA records dated in March and April 1997 note 
symptoms of frequent nightmares, teeth grinding, decreased 
tolerance and restlessness.  Mental status examination in 
April 1997 revealed the veteran's mood to be labile, and the 
February 1998 report of psychological evaluation resulted in 
a diagnosis of an adjustment disorder.  The veteran has 
asserted that his psychiatric symptoms are related to service 
and have continued since his discharge.  He has not been 
afforded a VA examination to determine the etiology of this 
diagnosed disorder.  In the Board's opinion, such an 
examination is required to comply with VA's duty to assist 
the veteran in the development of facts pertinent to his 
claim.  

For the above reasons, these claims are REMANDED to the RO 
for the following actions:  
1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are completed.  See also 
38 C.F.R. § 3.159 (2002).

2.  The claims file should be returned to 
the VA examiner who prepared the March 
19, 2003, examination report.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
epistaxis had its onset during the 
veteran's active military service or is 
otherwise related to the veteran's active 
military service.  If that examiner is no 
longer available, arrangements should be 
made for another physician with 
appropriate expertise to review the 
claims file and provide the requested 
opinion.  The rationale for the opinion 
must also be provided.  Another 
examination of the veteran is not 
required unless the physician providing 
the opinion determines that another 
examination is necessary.  

3.  The veteran should also be scheduled 
for examination by a physician with the 
appropriate expertise to determine the 
etiology of any currently present 
acquired psychiatric disorder.  The 
claims folder must be made available to 
the examiner for review; the completed 
examination report should reflect 
consideration of information contained in 
the claims file.  With respect to each 
acquired psychiatric disorder diagnosed 
by the examiner, the examiner should 
provide an opinion as to whether it is 
more likely than not, less likely than 
not or at least as likely as not that the 
disorder had its onset during the 
veteran's military service or is 
otherwise etiologically related to the 
veteran's active service.  The rationale 
for all conclusions reached should be 
provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

